DETAILED ACTION
Status of Claims
This Office Action is in response to RCE filed on 11/22/2021.
Claims 1-4, 6-8, 10-14, 16-18 and 20 are pending and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roman Tsibulevskiy (Reg. No. 61,827) on 08/26/2021.
The Application has been amended as follows:
(Currently Amended) A computer-implemented method comprising:
receiving, by a network node of a private blockchain, from a client device of a payee-user, a payment request containing a set of payment data for a payment transaction;
in response to the network node receiving the payment request from the client device of the payee-user:

transmitting, by the network node, a first message to a client device of the payor-user informing of the incomplete payment status and comprising the data fields of the set of payment data received from the client device of the payee-user;
generating, by the network node, a first token block containing the first digital payment token on the private blockchain, wherein the network node generates a first address for the first token block based upon a cryptographic hash of a data record of a block of the private blockchain;
executing, by the network node, after the first message has been transmitted by the network node to the client device of the payor-user, an executable script associated with the first address of the first token block in the private blockchain; 
transmitting, by the network node, to a third-party server of a payment service system a transaction request in response to receiving an authorization from the payor-user to the first message and requesting the third-party server to transfer funds from a payor account to a payee account according to the payment request containing the set of payment data for the payment transaction;

in response to the network node receiving, from the third-party server, the status message indicating that the payment transaction is complete:
generating, by the network node, a second digital payment token [(a)] comprising: 
(1) the data fields of the set of payment data, [and]
(2) the payment status field that is updated by the network node indicating that the payment transaction is complete, and
[(b)] (3) an indication that the first digital payment token has expired;
associating, by the network node, the second digital payment token with the first digital payment token that is indicated as expired;
generating, by the network node, a second token block superseding the first token block and containing the second digital payment token on the private blockchain, wherein the network node generates a second address different from the first address for the second token block based upon a cryptographic hash of a data record of a block of the private blockchain; and
transmitting, by the network node, a second message to the client device of the payor-user, indicating the payment transaction being complete.
(Previously Presented) The method of claim 1, wherein transmitting the transaction request to the third-party server further comprises:
transmitting, by the network node, an authorization request to the client device of the payor-user; and
receiving, by the network node, a first set of credentials from the client device of the payor-user, wherein the first set of credentials authenticates the payor-user; and
wherein the network node transmits the transaction request to the third-party server upon determining that the first set of credentials match a second set of credentials stored in a system database.
(Previously Presented) The method of claim 1, wherein transmitting the transaction request to the third-party server further comprises: 
executing, by the network node, another executable script in the private blockchain and generating an automated request instructing the network node to transmit the transaction request to the third-party server, wherein the automated request authorizes the network node to transmit the transaction request.
(Previously Presented) The method of claim 1, wherein the first message triggers a notification of a graphical user interface on the client device of the payor-user.
(Cancelled)
(Previously Presented) The method of claim 1, further comprising:
validating, by the network node, the payment request based upon the network node executing [a] an
(Previously Presented) The method of claim 1, wherein the network node generates the first digital payment token in response to an output of an intelligent auto calculation.
(Previously Presented) The method of claim 1, further comprising:
in response to the network node receiving the status message from the third-party server, that the payment transaction is complete:
retrieving, by the network node, a transaction record from a transaction record block in the private blockchain, wherein the transaction record is associated with the generation of the first token block;
generating, by the network node, a second transaction record block based on updating the transaction record reflecting the transfer of funds;
appending, by the network node, the second transaction record block to the private blockchain; and
triggering, by the network node, a subsequent blockchain based transactions or processes based upon the update to the transaction record.
(Cancelled)
(Original) The method of claim 1, further comprising:
retrieving, by the network node, an address of the third-party server based on the network node querying a payment entity relationship table.
(Currently Amended) A system comprising:
a plurality of network nodes of a private blockchain, wherein each of the network nodes including a non-transitory storage medium storing a respective local copy of the private blockchain;

receiving a payment request containing a set of payment data for a payment transaction from a client device of a payee-user;
in response to 
generating a first digital payment token comprising a plurality of data fields of the set of payment data comprising an amount of payment, a currency for payment, a set of identifying information of the payee-user, a set of identifying information of a payor-user, a payment period, and an incomplete payment status field of the payment transaction, wherein the payment status field indicating an incomplete payment status when the at least one network node generates the first digital payment token;
transmitting a first message to a client device of the payor-user informing of the incomplete payment status and comprising the data fields of the payment data received from the client device of the payee-user;
generating a first token block containing the first digital payment token on the private blockchain, wherein the processor generates a first address for the first token block based upon a cryptographic hash of a data record of a block of the private blockchain;
executing, after the first message has been transmitted ; 
in response to receiving an authorization from the payor-user to the first message and requesting the third-party server to transfer funds from a payor account to a payee account according to the payment request containing the set of payment data for the payment transaction;
receiving, from the third-party server, a status message indicating that the funds are transferred from the payor account to the payee account according to the payment request containing the set of payment data for the payment transaction and the payment transaction is complete;
in response to 
generating a second digital payment token [(a)] comprising: 
(1) the data fields of the set of payment data, [and]
(2) the payment status field that is updated by the network node indicating that the payment transaction is complete, and
[(b)] (3) an indication that the first digital payment token has expired;
associatingis indicated as expired;
generating a second token block superseding the first token block and containing the second digital payment token on the private blockchain, wherein the network node generates a second address different from the first address for the second token block 
transmitting a second message to the client device of the payor-user, wherein the second message comprising indicating the payment transaction being complete.
(Previously Presented) The system of claim 11, wherein the set of computer readable instructions when executed by the processor cause the processor to further perform:
transmitting an authorization request to the client device of the payor-user; and
receiving a first set of credentials from the client device of the payor-user, wherein the first set of credentials authenticates the payor-user; and
transmitting the transaction request to the third-party server upon the processor determining that the first set of credentials match a second set of credentials in a system database.
(Previously Presented) The system of claim 11, wherein the set of computer readable instructions when executed by the processor cause the processor to further perform:
executing another executable script in the private blockchain and generating an automated request instructing the processor to transmit the transaction request to the third-party server, wherein the automated request authorizes the processor to transmit the transaction request.
(Previously Presented) The system of claim 11, wherein the first message triggers a notification of a graphical user interface on the client device of the payor-user.
(Cancelled)
(Previously Presented) The system of claim 11, further comprising: an executable script implementing a permission control, and wherein the set of computer readable instructions when executed by the processor cause the processor to further perform:
validating the payment request based upon executing the executable script implementing the permission control.
(Previously Presented) The system of claim 11, further comprising an output of an intelligent auto-calculation, and wherein the set of computer readable instructions when executed by the processor cause the processor to further perform: 
generating the first digital payment token in response to the output of the intelligent auto-calculation.
(Currently Amended) The system of claim 11, wherein the set of computer readable instructions when executed by the processor cause the processor to further perform: 
in response to 
retrieving a transaction record from a transaction record block in the private blockchain, wherein the transaction record is associated with the generation of the first token block;
generating a second transaction record block based on updating the transaction record reflecting the transfer of funds;

triggering a subsequent blockchain based transactions or processes based upon the update to the transaction record.
(Cancelled)
(Previously presented) The system of claim 11, wherein the set of computer readable instructions when executed by the processor cause the processor to further perform:
retrieving an address of the third-party server based on a query to a payment entity relationship table.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to securely generate, track, and update the statuses of payment obligations based upon payment confirmations received from third party servers and between multiple transaction parties using blockchains and one or more smart contract.
Generating and updating the statuses of payment obligations based on payment confirmation received from consumers using blockchains and smart contract is old and well known as evident by prior art of Castinado et al. (US 2017/0132630) (Figs. 8A-B, 9A-F, 12D, 14, 16; Pars. 77, 106-107, 116, 119, 148, 163-164, 195, 201-204).
The closest prior art of Tran et al. (US 2017/0232300) disclose generating a first token block containing a first digital payment token on blockchain, generates an address for the token block based on a cryptographic hash of data records of blocks of the blockchain by a network node (Pars. 200-203).
However, Tran does not teach generating a second digital payment token that comprises: a data fields of a set of payment data, payment status field that is updated by a network node that indicates the payment transaction is complete, and an indication that the first digital payment token has expired in response to receiving status message indicating that the payment transaction is complete from the third-party server, associating the second digital payment token with the first digital payment token that is indicated as expired, generating a second token block superseding the first token block and containing the second digital payment token on a private blockchain, generates a second address for the second token block based upon a cryptographic hash of a data record of a block of the private blockchain.
An additional closest art considered in prosecuting the instant Application is Zinder (US 2017/0005804) as Zinder discloses receiving from the third-party server a status message indicating the payment transaction is complete, generating a digital payment token comprising one or more data fields of the payment data and the payment status field that the payment transaction is complete (Pars. 57, 121, 124-128), generating a second token block containing the digital payment token on the system blockchain, generates an address (token/unique identifier) for the token block based upon a cryptographic hash of one or more data records of one or more blocks of the system blockchain by the network node (Pars. 57, 126-128).
Therefore, the prior arts do not teach nor do the prior arts fairly suggest, singly nor in combination generating a second digital payment token that comprises: a data fields of a set of payment data, payment status field that is updated by a network node that indicates the payment transaction is complete, and an indication that the first digital payment token has expired in response to receiving status message indicating that the payment transaction is complete from the third-party server, associating the second digital payment token with the first digital payment .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/WODAJO GETACHEW/Examiner, Art Unit 3685

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685